Citation Nr: 0201034	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 100 percent evaluation for status post kidney 
transplant was properly reduced to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 until August 
1997.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

In the veteran's July 1999 notice of disagreement, he raised 
the issues of entitlement to service connection for numerous 
conditions, as secondary to the immunodepressant medications 
taken for post-surgical management of his kidney transplant.  
Specifically, the veteran claimed to suffer from the 
following disorders: hand tremors, weight gain, high blood 
pressure, fragile skin, gum overgrowth in the roof of his 
mouth, painful edema of the legs, nausea, skin and eye 
sensitivity to light, Cushingold syndrome, short-term memory 
loss, and fatigue.  The Board observes that a claim for 
flashing light sensitivity in the eyes has been considered by 
the RO and service connection was denied in an unappealed 
January 2000 rating decision.  However, the remainder of 
these disorders have not been adjudicated by the RO to date, 
and the Board therefore refers them back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a December 1997 rating decision, the RO evaluated the 
veteran's service-connected end-stage renal disease, 
requiring dialysis, as 100 percent disabling, effective 
August 1997.

3.  In April 1999, the RO proposed to reduce the evaluation 
for the veteran's status post kidney transplant (previously 
characterized as end-stage renal disease, requiring dialysis) 
from 100 percent disabling to 30 percent disabling; that 
proposal  was based on an improvement in the veteran's 
disability as reflected in the findings of a March 1999 VA 
examination.  

4.  A June 1999 rating decision reduced the veteran's 
disability evaluation for veteran's status post kidney 
transplant from 100 percent disabling to 30 percent 
disabling.


CONCLUSION OF LAW

The reduction of an evaluation for status post kidney 
transplant, from 100 percent disabling to 30 percent 
disabling was appropriate.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); (West 1999); 38 C.F.R. § 3.344, 4.1, 4.2, 
4.10, 4.13, 4.115a, 4.115b, Diagnostic Code 7531 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board notes that while the RO included the VCAA laws in a 
March 2001 letter to the veteran, this letter was in 
connection with a claim that is not the subject of the 
instant appeal.  However, while the RO has not considered the 
VCAA with respect to the veteran's present claim, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, which 
included copies of the rating actions and a statement of the 
case issued in August 1999.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  Additionally, the Board 
observes that the veteran was afforded a VA examination in 
March 1999 in connection with his claim.  Moreover, the 
evidence associated with the claims file includes private 
treatment reports dated June 1997 until July 1999 from Saint 
Louis University Hospital (SLU).  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that the requirements under the VCAA (as pertains to 
this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

A review of the file reveals that the veteran was initially 
granted service connection for end-stage renal disease, 
requiring dialysis, by rating decision in December 1997.  He 
was assigned a 100 percent disability evaluation, effective 
in August 1997.  The evidence of record then indicates that 
the veteran underwent a kidney transplant in January 1998.  
In an April 1999 rating decision, the RO proposed to reduce 
the veteran's evaluation from 100 percent disabling to 30 
percent disabling for his renal disability, now characterized 
as status post kidney transplant.  Also in April 1999 the 
veteran was sent a letter explaining his right to submit 
additional evidence to demonstrate that such a reduction 
should not occur, and that such evidence must be received by 
the RO within 60 days.  The reduction was formalized in a 
June 1999 rating decision.  The veteran disagreed with this 
determination and initiated this appeal.  

As noted above, the veteran is contesting the reduction of 
his disability rating for status post kidney transplant under 
38 C.F.R. § 4.115b, Diagnostic Code 7531.  This Code Section 
states that the residuals of a kidney transplant are to be 
evaluated as 100 percent disabling following transplant 
surgery, and thereafter as renal dysfunction under 38 C.F.R. 
§ 4.115a.  Under Diagnostic Code 7531, a 30 percent minimum 
evaluation is mandated.

Renal dysfunction manifested by albumin constant or recurring 
with hyaline and granular casts or red blood cells; or 
transient or slight edema, or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent disability evaluation.  38 C.F.R. § 4.115a.  A 60 
percent rating is warranted for renal dysfunction manifested 
by constant albuminuria with some edema; or definite decrease 
in kidney function, or hypertension at least 40 percent 
disabling under diagnostic code 7101.  Id.  Renal dysfunction 
manifested by persistent edema and albuminuria with BUN of 40 
to 80 mg%; or creatinine of 4 to 8 mg%, or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Id.  A 100 percent evaluation is warranted for 
renal dysfunction requiring regular dialysis or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria, or BUN more than 80 mg%, or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction 
may be accomplished when the rating agency determines that 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  However, where a rating has been in 
effect for less than five years, the regulatory requirements 
under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set 
forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. 
§ 3.344 (c) states that reexamination disclosing improvement 
will warrant reduction in rating.

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) are inapplicable in cases where a rating 
has been in effect for less than five years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421. Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement reflects an improvement under the 
ordinary conditions of life and work.

Initially, the Board notes that the procedural requirements 
regarding proper notification of a proposed rating reduction, 
as outlined in 38 C.F.R. § 3.105(e), were satisfied by a 
letter sent to the veteran in April 1999.  This 
correspondence referred to an accompanying April 1999 rating 
decision that detailed all material facts and reasoning 
behind the proposal.  Moreover, the letter apprised the 
veteran that he had 60 days to submit additional evidence 
demonstrating that his current disability evaluation should 
be maintained.  The Board further notes that the 100 percent 
evaluation for end-stage renal disease, requiring dialysis 
(now characterized as status post kidney transplant), was in 
effect from August 1997 until September 1999, which is less 
than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
evaluations are inapplicable.

The medical evidence of record subsequent to the veteran's 
January 1998 kidney transplant includes a March 1999 VA 
examination and numerous treatment reports from SLU.  These 
treatment reports date back to June 1997, prior to the kidney 
transplant, and continue through July 1999.  While the claims 
file also contains a November 1999 VA examination, this 
pertains to a hiatal hernia condition, and does not relate to 
the kidney disability presently on appeal.  

The veteran presented for his March 1999 VA examination 
stating that he felt better, and had gained 17 pounds since 
his kidney transplant.  Upon physical examination by the VA 
in March 1999, the veteran's blood pressure was 130/90 and 
128/90.  His heart rate was 92.  The heart was regular, 
without murmurs, rubs or gallops.  The veteran was found to 
have good peripheral pulses.  The veteran's abdomen was soft 
and nontender.  An 8-inch scar from the veteran's kidney 
transplant was noted in the right lower quadrant.  Blood work 
at the time of this examination revealed a slightly high BUN 
level (21) and a normal creatinine level.  This examination 
contained no findings of edema, lethargy, weakness, anorexia, 
or limitation of exertion.  Moreover, while a history of 
hypertension was noted, the examination revealed no current 
symptoms of hypertension.  There was no indication that the 
veteran continued to require regular dialysis.  Finally, the 
examiner noted that the veteran had not worked since the time 
of his kidney transplant.

In addition to the March 1999 VA examination, the claims file 
contains numerous private medical records from SLU.  Over a 
period of two years, these treatment reports reflect one 
isolated complaint of nausea in May 1999, a solitary 
complaint of headaches in September 1998, and two complaints 
of dizziness, one in April and the other in May of 1998.  
However, the vast majority of these reports show the veteran 
to be in good health, with no subjective complaints 
whatsoever.  The veteran was routinely noted to be free of 
edema, with the exception of one visit in September 1998 in 
which trace edema was noted.  There were no notations of 
hypertension.  Reports in October 1998 and December 1998 
specifically remark that the veteran was doing well.  

The treatment reports from SLU contain the results of several 
blood tests, which appear to have been administered at a rate 
of greater than once a month.  The blood tests show the 
veteran's BUN level as typically being in the 20s, and his 
creatinine level as typically being just over 1mg%.  None of 
these blood tests reveal BUN equal to or greater than 40, nor 
do they show the veteran's creatinine level equal to or 
greater than 4mg%.    

As stated earlier, Diagnostic Code 7531 provides for the 
automatic assignment of a 100 percent disability evaluation 
following a kidney transplant.  The notes to this Code 
section explain that a mandatory VA examination must follow 
one year following hospital discharge.  The notes further 
comment that any change in evaluation predicated on this or 
any other subsequent examination must be in conformity with 
the provisions of 38 C.F.R. § 3.105(e).

As the Board has earlier concluded that the requirements of 
38 C.F.R. § 3.105(e) have been satisfied, the sole question 
for analysis is whether the medical evidence of record 
demonstrates the veteran's symptomatology to be consistent 
with a 30 percent rating, but no higher, for renal 
dysfunction.  If the medical evidence so shows, then the 
rating decision of June 1999 which reduced the veteran's 
disability evaluation from 100 percent disabling to 30 
percent disabling was appropriate.  For the reasons discussed 
below, the Board finds that the rating reduction in this case 
was proper.

To be entitled to the next higher disability evaluation of 60 
percent for renal dysfunction, the medical evidence must 
demonstrate constant albuminuria with some edema; or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101.  See 38 C.F.R. 
§ 4.115a.  The medical evidence of record does not indicate 
any of these disorders.  To be entitled to an 80 percent 
evaluation, the medical evidence must reflect persistent 
edema and albuminuria with BUN of 40 to 80 mg%; or creatinine 
of 4 to 8 mg%, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Id.  Once again, the evidence lacks such medical 
findings.  Finally, to be entitled to a 100 percent 
evaluation, the evidence must indicate renal dysfunction 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria, or BUN more than 80 mg%, or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id.  As no such medical findings are of 
record, there is no basis for a higher rating for renal 
dysfunction.  

The Board acknowledges the veteran's remarks made in his 
substantive appeal that the RO's decision did not take into 
account the deleterious side effects of the immunosuppressant 
medication which he must take in connection with his status 
post kidney transplant.  The Board notes that, to the extent 
that the side effects contended by the veteran are manifest 
in physical or mental disorders, such disorders will be 
treated as separate claims for which the veteran may be 
entitled to service connection as secondary to his status 
post kidney transplant.  In the INTRODUCTION portion of this 
decision, the Board has identified the various disorders that 
the veteran claims relate to his immunosuppressant 
medication, and these matters have been referred back to the 
RO for further action.  

The Board further acknowledges the notation in the March 1999 
VA examination to the effect that the veteran has not worked 
since his kidney transplant.  The veteran's substantive 
appeal also stated that his disability has prevented him from 
being employed.  However, the Board observes the numerous 
treatment reports from the SLU, which predominantly showed 
the veteran to be in sound health, with only a very 
occasional subjective complaint.  The March 1999 VA 
examination also depicted the veteran as being in good 
health.  Therefore, the Board finds no evidence of  "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization" so as to have rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).

In conclusion, the Board has reviewed the veteran's entire 
medical history with respect to the veteran's status post 
kidney transplant, as summarized in pertinent part above.  
See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 421, citing 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The 
Board finds that ample evidence exists to demonstrate that 
the veteran's present level of disability for status post 
kidney transplant warrants a 30 percent evaluation, but no 
higher, and that therefore the reduction from a 100 percent 
evaluation was appropriate. Therefore, it is permissible here 
to base a reduction in ratings on the March 1999 VA 
examination and the SLU treatment reports, as authorized 
under 38 C.F.R. § 3.344(c), since the Board has also 
considered the entirety of the veteran's medical history, as 
required under 38 C.F.R. §§ 4.1, 4.2, 4.13.  

Based on the evidence associated with the claims file, the 
Board finds that the reduction of the veteran's disability 
evaluation for status post kidney transplant was proper, and 
the veteran's appeal is accordingly denied.  


ORDER

As the reduction in the evaluation of the veteran's status 
post kidney transplant was warranted, the appeal is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

